USCA11 Case: 21-12536      Date Filed: 03/04/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12536
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
TAREE LAMOTT ARMSTRONG,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
          D.C. Docket No. 4:20-cr-00040-MW-MAF-1
                   ____________________
USCA11 Case: 21-12536        Date Filed: 03/04/2022     Page: 2 of 6




2                      Opinion of the Court                21-12536


Before ROSENBAUM, NEWSOM, and GRANT, Circuit Judges.
PER CURIAM:
       Taree Armstrong pleaded guilty to, and was convicted of,
several drug crimes. The district court sentenced him as a career
offender to 144 months in prison. On appeal, Armstrong argues
that one of his past convictions—possession with intent to sell or
deliver cannabis in violation of Fla. Stat. § 893.13(1)(a)—is not a
“controlled substance offense” that can support his career-offender
status. U.S.S.G. § 4B1.2(b). He acknowledges that this Court held
otherwise in United States v. Travis Smith, 775 F.3d 1262, 1267–68
(11th Cir. 2014). But he insists that Travis Smith was abrogated by
the Supreme Court’s decision in Shular v. United States, 140 S. Ct.
779 (2020). We disagree and affirm.
       First, some legal background. The Sentencing Guidelines
provide that a defendant is a “career offender” if three require-
ments are met: (1) “the defendant was at least eighteen years old
at the time [he] committed the instant offense”; (2) the offense “is
a felony that is either a crime of violence or a controlled substance
offense”; and (3) “the defendant has at least two prior felony con-
victions of either a crime of violence or a controlled substance of-
fense.” U.S.S.G. § 4B1.1(a). The Guidelines define “controlled sub-
stance offense” as “an offense under federal or state law, punishable
by imprisonment for a term exceeding one year, that prohibits the
manufacture, import, export, distribution, or dispensing of a con-
trolled substance . . . or the possession of a controlled
USCA11 Case: 21-12536            Date Filed: 03/04/2022       Page: 3 of 6




21-12536                  Opinion of the Court                             3

substance . . . with intent to manufacture, import, export, distrib-
ute, or dispense.” Id. § 4B1.2(b).
        At issue is whether Armstrong’s conviction under Fla. Stat.
§ 893.13(1)(a) fits that definition. 1 The state law provides that “a
person may not sell, manufacture, or deliver, or possess with intent
to sell, manufacture, or deliver, a controlled substance,” such as
cannabis. Fla. Stat. §§ 893.13(1)(a), 893.03(c). Violation of the law
is considered a second-degree felony, punishable by up to 15 years
in prison. Id. §§ 893.13(1)(a), 755.082(1)(d).
       We’ve confronted this question before. In Travis Smith, the
defendants urged that their prior convictions for violating Fla. Stat.
§ 893.13(1) didn’t count toward a career offender determination be-
cause, they said, the “generic” federal definition of “controlled sub-
stance offense” included a mens rea element. 775 F.3d at 1267. We
rejected that argument, explaining that we “need not search for the
elements” of a “generic” definition because the term—“controlled
substance offense”—is defined by the Sentencing Guidelines. Id.
Analyzing the “plain language” of that definition, we concluded
that “[n]o element of mens rea with respect to the illicit nature of
the controlled substance is expressed or implied.” Id. The predi-
cate state offense need only “‘prohibit[]’ . . . certain activities re-
lated to controlled substances.” Id. (quoting U.S.S.G. § 4B1.2(b)).
We then held that Fla. Stat. § 893.13(1) fits the bill. See id. at 1268;


1 Thisis a legal question that we review de novo. United States v. Lange, 862
F.3d 1290, 1293 (11th Cir. 2017).
USCA11 Case: 21-12536         Date Filed: 03/04/2022     Page: 4 of 6




4                       Opinion of the Court                 21-12536

United States v. Bishop, 940 F.3d 1242, 1253–54 (11th Cir. 2019) (re-
affirming Travis Smith); United States v. Pridgeon, 853 F.3d 1192,
1198 (11th Cir. 2017) (same).
       Here, Armstrong raises the same theory that we rejected in
Travis Smith, Bishop, and Pridgeon—that we should employ a “ge-
neric offense analysis” and conclude that his Florida conviction
doesn’t qualify as a “controlled substance offense” because the law
“lacks a mens rea element.” Br. of Appellant at 18. His argument
is unavailing. “[A] prior panel’s holding is binding on all subse-
quent panels unless and until it is overruled or undermined to the
point of abrogation by the Supreme Court or by this court sitting
en banc.” United States v. Archer, 531 F.3d 1347, 1352 (11th Cir.
2008).
       Seeking to invoke the exception, Armstrong asserts that the
Court’s decision in Shular abrogated our holding in Travis Smith.
We disagree. “To constitute an overruling for the purposes of th[e]
prior panel precedent rule, the Supreme Court decision must be
clearly on point.” United States v. Kaley, 579 F.3d 1246, 1255 (11th
Cir. 2009) (quotation marks omitted). Further, the intervening de-
cision must “actually abrogate or directly conflict with, as opposed
to merely weaken, the holding of the prior panel.” Id.
      Shular doesn’t satisfy those criteria. In that case, the Court
affirmed one of our decisions—which relied on Travis Smith—in
holding that a conviction under Fla. Stat. § 893.13 qualified as a “se-
rious drug offense” under the Armed Career Criminal Act. 140 S.
Ct. at 782 (affirming United States v. Shular, 736 F. App’x 876 (11th
USCA11 Case: 21-12536              Date Filed: 03/04/2022         Page: 5 of 6




21-12536                   Opinion of the Court                                 5

Cir. 2018) (per curiam)). 2 Like the defendant in Travis Smith, the
Shular petitioner advocated for “a generic-offense matching exer-
cise.” Id. at 784. The Court similarly rejected that approach, look-
ing to the statute’s text to conclude that “[t]he ‘serious drug of-
fense’ definition requires only that the state offense involve the
conduct specified in the federal statute.” Id. at 782. In reaching this
conclusion—which we have said is “[c]onsistent with [Travis]
Smith,” United States v. Xavier Smith, 983 F.3d 1213, 1223 (11th
Cir. 2020)—the Court did not address whether a conviction under
§ 893.13(1)(a) qualifies as a “controlled substance offense” under
U.S.S.G. § 4B1.2(b). Nor did it analyze whether a “serious drug of-
fense” requires knowledge of the drug’s illicit nature. In fact, the
Court explicitly refrained from deciding the issue. See Shular, 140
S. Ct. at 787 n.3. Thus, we cannot say that Shular “actually abro-
gate[d] or directly conflict[s] with” Travis Smith in a way that
would entitle Armstrong to relief. Kaley, 579 F.3d at 1255.


2 Although similar, the language of the ACCA provision defining “serious drug

offense” differs from that used in the Sentencing Guidelines to define “con-
trolled substance offense.” Compare 18 U.S.C. § 924(e)(2)(A)(ii) (defining “se-
rious drug offense” to include “an offense under State law, involving manu-
facturing, distributing, or possessing with intent to manufacture or distribute,
a controlled substance . . . for which a maximum term of imprisonment of ten
years or more is prescribed by law”), with U.S.S.G. § 4B1.2(b) (defining “con-
trolled substance offense” to include an offense under “state law, punishable
by imprisonment for a term exceeding one year, that prohibits the manufac-
ture, import, export, distribution, or dispensing of a controlled sub-
stance . . . or the possession of a controlled substance . . . with intent to man-
ufacture, import, export, distribute, or dispense”).
USCA11 Case: 21-12536         Date Filed: 03/04/2022    Page: 6 of 6




6                      Opinion of the Court                 21-12536

         Separately, Armstrong claims that his “argument is differ-
ent” from those advanced in the past as to why the text of U.S.S.G.
§ 4B1.2(b) supports his view. Br. of Appellant at 32. Maybe so. But
that still doesn’t help him. There is no exception to our prior-panel-
precedent rule based on an “overlooked reason” or “perceived de-
fect in the prior panel’s reasoning or analysis.” Smith v. GTE
Corp., 236 F.3d 1292, 1303 (11th Cir. 2001). What matters is that
Travis Smith “squarely held that the definition of ‘controlled sub-
stance offense’ in § 4B1.2 does not require that a predicate state
drug offense include an element of mens rea with respect to the
illicit nature of the controlled substance.” Pridgeon, 853 F.3d at
1198. That holding is still good law, and it resolves this appeal.
                               * * *
      AFFIRMED.